DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-14, 16, 18-27, 29-45 and 47) and species (CD140b and Tocopherol) in the reply filed on December 14, 2020 is acknowledged. Applicant’s election with traverse of species (TNFα and IFNy) in the reply filed on December 14, 2020 is acknowledged. Applicant’s traversal is on the grounds that applicant argues that the examiner included both regenerative and anti-inflammatory factors released by the cells into the conditioned medium and cytokines used in the cell culture process to produce the conditioned medium in the same species election. Applicant’s arguments are found persuasive given the claim amendments to claim 1. a) indicating the presence of exogenously added amounts of TNFα and IFNy. Accordingly, the species election for a single regenerative and anti-inflammatory factor released by the cells has been withdrawn. Claims 1-14, 16, 18-27, 29-45, 47-95 are pending. Claim 17 is canceled. Claims 1, 2, 18 and 31 have been amended. Claims 48-95 are currently withdrawn from further consideration pursuant to 37 CFR 1.142 (b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 1-14, 16, 18-27, 29-45 and 47 are the subject of the present Official action.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/21/2018, 9/15/2020 and 12/14/2020 were received.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	Claim 11 describes the lyophilized composition of claim 1, wherein the composition is non-immunogenic. However, claim 1 clearly requires an immunogenic composition since the adipose cells contained in the lyophilized composition expresses pericyte or MSC markers including CD markers which are inherently immunogenic. CD markers bind to antibodies and attenuate the immune system. Therefore, the scope of claim 11 is not clear since it contains a mutually exclusive limitation to what is required in claim 1. Appropriate clarification and or correction is required. 

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	Claim 19 describes the lyophilized composition of claim 17. Claim 19 is indefinite for depending on canceled claim 17. Appropriate correction is required to place the claim in proper dependent form. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 8-14, 16, 18, 22-27, 29-30, 33-36, 47 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Cottler et al. WO 2015/142855, published 9/24/2015 (hereinafter Cottler, cited in applicants IDS). 
Claim 1 describes a lyophilized composition comprising a) a cell-free conditioned medium comprising the secretome of cultured adipose cells cultured in the presence of exogenously added amounts of IFNy and TNFα, wherein the cultured adipose cells comprise at least one adipose stem cell (ASC) and wherein at least 90% of the cultured adipose cells express a pericyte marker or a mesenchymal stem cell (MSC) marker; and b) an effective amount of a lyophilizing agent. Claim 2 describes the lyophilized composition of claim 1, wherein the pericyte marker is selected from the group consisting of CD140b, CD 146 and Neural/glial antigen (NG2) and the MSC marker is selected from the group consisting of CD73, CD90, and CD105, and wherein the cultured adipose cells are negative for CD45, CD14, CD19, HLA-DR, and CD31. Claim 3 describes the lyophilized composition of claim 2, wherein at least 95% of the cultured adipose cells express the pericyte marker. Claim 5 describes the lyophilized composition of claim 1, wherein the composition additionally comprises an effective amount of a buffer for filtration. Claim 8 describes the lyophilized composition of claim 1, wherein the adipose cells are obtained following 0C for a period of at least 3 months. Claim 11 describes the lyophilized composition of claim 1, wherein the composition is non-immunogenic. Claim 12 describes the lyophilized composition of claim 1, wherein the secretome comprises a therapeutically effective amount of one or more regenerative or anti-inflammatory factors. Claim 13 describes the lyophilized composition of claim 12, wherein the one or more regenerative or anti-inflammatory factors are selected from the group consisting of cytokines, chemokines, growth factors, enzymes, microRNAs, phospholipids, polysaccharides, and any combinations thereof. Claim 14 describes the lyophilized composition of claim 13, wherein the one or more regenerative or anti-inflammatory factors i) are separate from extracellular vesicles or ii) are bound within or on the surface of the extracellular vesicles secreted by the ASCs. Claim 16 describes the lyophilized composition of claim 12, wherein the at least one ASC has been cultured under conditions that increase the expression of the one or more regenerative or anti-inflammatory factors. Claim 18 describes the lyophilized composition of claim 1, wherein the expression of one or more of Growth-regulated alpha protein TIMP1 or TSG is increased. Claim 22 describes a pharmaceutical composition comprising an effective amount of the lyophilized composition of claim 1 and a sustained release drug delivery matrix. Claim 23 describes the pharmaceutical composition of claim 22, wherein the sustained release drug delivery matrix is biodegradable, biocompatible, or both biodegradable and biocompatible. Claim 24 describes the pharmaceutical composition of claim 22, wherein the pharmaceutical composition releases therapeutically effective amounts of one or more regenerative and anti- inflammatory factors from the secretome of the adipose cells for a period of up to 6 months. Claim 25 describes the pharmaceutical composition of claim 24, wherein the one or more regenerative or anti-inflammatory factors are selected from the group consisting of cytokines, chemokines, growth factors, enzymes, microRNAs, phospholipids, 
Cottler describes compositions and methods for treating retinal diseases comprising administering intravitreally or subretinally a pharmaceutical composition comprising adipose stem cell (ASC) derided cell-conditioned medium (CM) (Cottler, pg 8 and claim 56). Cottler provides express embodiments wherein the stem cell-conditioned medium is cell-free (Cottler, pg 11 and claim 57). Cottler describes how ASCs can differentiate into pericytes and promote microvascular stability and maintenance in vivo (Cottler, pg 2). Cottler describes how ASC derived CM contains a unique angiogenic secretome which can be isolated and used as a therapeutic to revert the traumatic ocular micro-environment back to its pre-injury state and thereby restore retinal homeostasis and promote cell survival (Cottler, pg 81 and 85 “angiogenesis secretome”, pg 102- 104). Cottler describes secretome factors comprising many regenerative and anti-inflammatory agents which can be separated from secreted extracellular vesicles including nucleic acids (RNA and DNA), cytokines, growth factors and angiogenic factors (Cottler, pg 81, 85, 99). Cottler describes embodiments wherein the ASC secretome is isolated and concentrated using standard laboratory methods including lyophilization, which is noted to be well understood in the art. Cottler writes:
“In addition to serving as useful targets for genetic modification, many cells and populations of the present invention secrete various polypeptides. Such cells can be employed as bioreactors to provide a ready source of a given hormone, and the invention pertains to a method of obtaining polypeptides from such cells. In accordance with the method, the cells are cultured under suitable conditions for them to secrete the polypeptide into the culture medium. After a suitable period of time, and preferably periodically, the medium is harvested and processed to isolate the polypeptide from the medium. Any standard method (e.g., gel or affinity chromatography, dialysis, lyophilization, etc.) can be used to purify the hormone from the medium, many of which are known in the art” (Cottler, pg 66)

Cottler further describes pre-conditioning ASCs with exogenously added cytokines and growth factors to achieve an optimal pericyte marker expression and secretome CM composition (Cottler, pg 6, 9 and example 2). Cottler provides embodiments wherein an effective amount of TNFα and INF-gamma are exogenously added to the cultured ASCs (Cottler, pg 9, 10, 107 and claim 73). Cottler describes conditioned ASCs with pericyte marker expression including smooth muscle actin (SMA), chondroitin sulphate proteoglycan (NG2) and platelet derived growth factor receptor beta (PDGFR-beta) among others (Cottler, pg 6, 60, 92, claim 11 and Fig 2). Cottler describes increasing angiogenic factors including growth regulated alpha protein (CXCL1 or SDF-1), interleukin 6 (IL6), MCP-1, osteopotin, IGFBP-2 and 3 (Cottler, pg 9). Cottler describes isolating human ASCs from readily available liposuction procedures which can be harvested in large quantities, easily expanded in vivo and have the potential for autologous . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14, 16, 18-27, 29-36 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Cottler (supra) as applied to claims 1-3, 5, 8-14, 16, 18, 22-27, 29-30, 33-36, 47 above and further in view of Kapur et al. "Review of the adipose derived stem cell secretome." Biochimie 95.12 (2013): 2222-2228 (hereinafter Kapur, cited in applicants IDS) and Callahan et al. US 2009/0258017, published 10/15/2009 (hereinafter Callahan).
8 and 9x1011 extracellular vesicles. Claim 31 describes the pharmaceutical composition of claim 30, wherein the expression of one or more of TIMPI or TSG-6 is increased. Claim 32 describes the pharmaceutical composition of claim 25, wherein the composition comprises between 0.05 mg/ml to 1.5 mg/ml of total protein.
Cottler describes compositions and methods for treating retinal diseases comprising ASC CM which is cell-free and contains ASC secretome factors (Cottler, pg 8, 11 and claims 56 and 57). Cottler describes embodiments wherein the ASC CM is isolated and concentrated using lyophilization (Cottler, pg 66). Cottler does not describe sucrose as the lyophilizing agent described in claim 4, the specific Tris-EDTA buffers described in claim 6 and 7, the secretome miRNAs described in claim 19, the concentration of proteins and extracellular vesicles described in claims 20-21, 32 and the increased expression of TIMP1 or TSG-6 as recited in claim 31. 
Kapur provides a review of the composition and clinical effects of the ASC secretome (Kapur, abstract). Kapur provides an analysis of the 68 most conserved proteins found in the ASC secretome among a number of peer reviewed articles (Kapur, Table 1). Tissue inhibitor of metalloproteinase 1 (T1MP1) was identified among all articles examined, indicating its highly conserved nature amongst ASCs. Furthermore, Kapur provides a description of the angiogenesis, revascularization and immunomodulatory 
It would have been obvious to one of ordinary skill in the art to consider the increased expression of T1MP1 from conditioned ASCs and its inclusion as a factor within ASC CM described by Cottler given its well reported nature as shown by Kapur (Table 1). It would have been a matter of combining known prior art elements since Kapur shows that T1MP1 is one of the most highly conserved ASC secretome proteins. A similar argument is applied to the miRNAs described in claim 19. The disclosures of both Cottler and Kapur show that DNA and RNA are often included in extracellular vesicles and secretome components of ASCs (Kapur, para 2 pg 2223). Therefore, it would have been a matter of combining known prior art elements according to known methods to understand that miRNAs are commonly present in the ASC secretome. Furthermore, the inclusion of sucrose as a lyophilizing agent and Tris-EDTA as a buffer are well known reagents commonly included in lyophilized compositions in the prior art as shown by Callahan. Callahan describes the use of Tris-EDTA (Callahan, Table B and Example 3) as being routinely used as buffers in similar protein formulations and lyophilized compositions. Callahan describes the use of a sucrose lyoprotectant to achieve isotonicity and aid in the lyophilizing process (Callahan, para 120, 135, 136). Furthermore, the exact concentration of proteins, extracellular vesicles and concentration of Tris-EDTA buffer are considered result effective variables. One of ordinary skill in the art would have considered these result effective variables that would have been determined through routine experimentation using standard laboratory techniques available at the time of filing, see MPEP 2144.05. Cottler provides express motivation to optimize similar variables to improve processing, administration and clinical efficacy (Cottler, pg 48, 52, 58). "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 (CCPA 1955). Accordingly, in the absence of evidence to the prima facie obvious to at the time the invention was made.

Claims 1-14, 16, 18-27, 29-45 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Cottler, Kapur and Callahan as applied to claims 1-14, 16, 18-27, 29-36 and 47 above and further in view of Voigt et al. US 2013/0136775, published 5/30/2013 (hereinafter Voigt).  
Claim 37 describes the pharmaceutical composition of claim 36, wherein the hydrophobic matrix comprises one or more hydrophobic excipients selected from the group consisting of magnesium stearate, magnesium palmitate, fatty acid salts, cetyl palmitate, fatty acid salts, plant oils, fatty acid esters, tocopherols, and combinations thereof. Claim 38 describes the pharmaceutical composition of claim 37, wherein the hydrophobic matrix comprises magnesium stearate and tocopherol. Claim 39 describes the pharmaceutical composition of claim 36, wherein the hydrophobic matrix comprises at least a hydrophobic solid component and a hydrophobic liquid component. Claim 40 describes the pharmaceutical composition of claim 39, wherein the hydrophobic solid component is selected from the group consisting of waxes, fruit wax, carnauba wax, bees wax, waxy alcohols, plant waxes, soybean waxes, synthetic waxes, triglycerides, lipids, long-chain fatty acids and their salts, magnesium palmitate, esters of long- chain fatty acids, long-chain alcohols, waxy alcohols, oxethylated plant oils, and oxethylated fatty alcohols and wherein the hydrophobic liquid component is selected from the group consisting of plant oils, castor oil, jojoba oil, soybean oil, silicon oils, paraffin oils, and mineral oils, cremophor, oxethylated plant oils, oxethylated fatty alcohols, tocopherols, lipids, and phospholipids. Claim 41 describes the pharmaceutical composition of claim 40, wherein the long-chain fatty acid is magnesium stearate. Claim 42 describes the pharmaceutical composition of claim 40, wherein the long-chain alcohol is cetyl palmitate or cetyl alcohol. Claim 43 describes the pharmaceutical composition of claim 22, wherein the effective amount of the lyophilized composition is between about 0.01 and about 50% (w/w). Claim 44 describes 
Cottler and Kapur describe a cell-free lyophilized ASC CM containing ASC secretome factors (Cottler, pg 8, 11 and claims 56 and 57; Kapur Table 1). Cottler and Kapur do not expressly describe a hydrophobic delivery matrix comprising a hydrophobic solid and hydrophobic liquid as described in claims 37-45. 
Voigt describes a drug-delivery composition comprising hydrophobic solids and hydrophobic liquids (Voigt, para 9, 19). Voigt describes optimizing and engineering sustained drug release by mixing hydrophobic solids and hydrophobic liquids to form a paste-like or semi-solid compositions which are able to achieve a wide range of consistencies depending on their quantitative relation (Voigt, para 20).  Voigt describes delivering lyophilized proteins among other pharmaceutically active compounds (Voigt, example 2, 8, 9, para 22). Voigt provides express embodiments using hydrophobic solids comprising magnesium stearate, cetyl palmitate, cetyl alcohol, waxes, triglycerides, long-chained fatty acids, oxethylated fatty alcohols and oxethylated plant oils (Voigt, claim 13 and para 34). Voigt describes hydrophobic liquids comprising paraffin oils, mineral oils, cremophor, oxethylated plant oils and oxethylated fatty alcohols (Voigt, claim 13). Voigt experiments with different macro-processing procedures, loading percent and administration routes including injection (Voigt, para 49-52; claims 27, 28, 30).
It would have been obvious to one of ordinary skill in the art to use the drug-delivery composition described by Voigt to administer the cell-free lyophilized ASC CM containing ASC secretome factors described by Cottler and Kapur. It would have been a matter of simply substituting the drug delivery vehicle described by Voigt with the one described by Cottler. Furthermore, Voigt expressly describes prima facie obvious to at the time the invention was made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633